                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )
       v.                                         )       Criminal No. 3:15-cr-00037-2
                                                  )       Judge Trauger
                                                  )
BENJAMIN BRADLEY                                  )



                                          ORDER

       The defendant, through counsel, filed a Renewed Motion for Compassionate Release

under the First Step Act of 2018, Pub. L. 115-391, due to the COVID-19 pandemic (Docket No.

1256), on May 22, 2020. It is hereby ORDERED that the government shall respond to this

motion by Thursday, June 4, 2020.

       IT IS SO ORDERED.



                                                  _________________________________
                                                  ALETA A. TRAUGER
                                                  U.S. DISTRICT JUDGE




  Case 3:15-cr-00037 Document 1257 Filed 05/26/20 Page 1 of 1 PageID #: 5679
